NUMBER 13-21-00462-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ROBERT ZBRANEK JR.,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Robert Zbranek Jr. filed a notice of appeal from an order denying his

application for writ of habeas corpus; however, appellant has now filed an amended

motion to dismiss this appeal on grounds that it has been rendered moot. Appellant and

his attorney both signed the amended motion to dismiss, and this Court has not yet issued

a decision in the appeal. The amended motion to dismiss thus meets the requirements of
Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). Accordingly,

without passing on the merits of the case, we grant the amended motion to dismiss, and

we dismiss the appeal. Because the appeal is being dismissed at appellant’s request, no

motion for rehearing will be entertained.

                                                            CLARISSA SILVA
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
17th day of March, 2022.




                                            2